Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, United States Patent No. US 20130179156 to Fried, discloses a quick response (QR) proxy and protocol gateway for interfacing with a carrier network, a QR-equipped device, and a contact center and contact center database is disclosed. A data link is connected to a carrier network to receive QR codes and other data. Additional data links are connected to a contact center database and a QR-equipped device to obtain information used in determining routing and tagging instructions. A user interface is connected to the gateway to accept configurable conditions for determining routing instructions. There is a text conversion function and speech conversion function for each target enterprise contact center. Synchronization between stored user preferences to automated or semi-automated customer service routes is provided by a consumer preference template system. In addition, United States Patent No. US 20140279436 to Dorsey, discloses receiving the email message from a sender device; identifying, using data processing apparatus of a payment service system, a sender email address, a service email address, and one or more recipient email addresses from the email message; identifying, for the sender email address, a sender financial account associated with the Crisman, discloses embodiments for processing email and/or reply emails. A contact entry associated with a user issue is created. The contact entry is associated with an issue category based upon a context of the contact entry. A unique email token associated with the contact entry is generated. Emails sent to the user are generated with a reply-to address that incorporates the email token. In addition, NPL reference “QR Codes and Security Mechanism Using Mobile Phones” teaches Quick Response (QR) Code has been widely used in the automatic identification fields. In order to adapting various sizes, a little dirty or damaged, and various lighting conditions of bar code image, this paper proposes a novel implementation of real-time Quick Response Code recognition using mobile, which is an efficient technology used for data transferring.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, on a condition that the validation of the email address of the sender is successful: decoding, by the processor, the token received in the response email to generate a decoded token, identifying, by the processor, an email address of the particular user based 
Claims 2 and 4-5 are dependent on claim 1 and are allowable for the same reasons stated above. In addition claims 6 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 7 and 9-10 are dependent on claim 6 and are allowable for the same reasons stated above. In addition claims 16 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 17 and 19-20 are dependent on claim 16 and are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685